DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of subgroup I of Group I, Claims 1-16, in the reply filed on 02-24-22 is acknowledged.
Claim 1 is allowable. The restriction requirement for Groups I and II, and subgroups I and II, as set forth in the Office action mailed on 12-24-21, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of groups and subgroups is withdrawn.  Claims 17-18 directed to subgroup II of Group I and Claims 19-20 directed to Group II, no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. 
In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Allowable Subject Matter	
Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Claims 1-16 are allowable because the prior art of record neither anticipates nor renders obvious the limitations of the base claim 1 in combination as claimed, including:
exposing a substrate having a first substrate surface and a second substrate surface to a bifunctional organic compound to form an adhesion layer on the first substrate surface; and depositing a resin layer on the adhesion layer, the first substrate surface and the second substrate surface.
Claims 17-18 are allowable because the prior art of record neither anticipates nor renders obvious the limitations of the base claim 17 in combination as claimed, including:
exposing a substrate having a copper pad and a dielectric surface to a bifunctional organic compound to form an adhesion layer on the copper pad comprising a monolayer or less of the bifunctional organic compound, the bifunctional organic compound having two different functional groups, one of the functional groups reactive with the copper pad and the other of the functional groups not reactive with the copper pad; depositing a resin layer on the adhesion layer, the copper pad and the dielectric surface; removing a portion of the resin layer over the copper pad by laser ablation to expose the copper pad through the resin layer; and curing the resin layer.

a surface of a copper pad with a dielectric material surrounding the surface; an adhesion layer on the copper pad, the adhesion layer comprising a bifunctional organic compound, the bifunctional organic compound having two different functional groups, one of the functional groups reactive with the copper pad and the other of the functional groups not reactive with the copper pad; and a resin layer on the adhesion layer and the dielectric material with an opening formed through the resin layer exposing a portion of the copper pad.
After carefully review the specification and the claims in the application and art search, considering what is claimed as a whole that the aforementioned limitations are believed to render said claims 1, 17, 19 and all claims dependent thereof patentable over art of record.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US-6240636 US-5827604 US-5421083 US-6884944 US-6674017 US-6479900 US-6649533 US-6528881 US-8450206 US-6187680 US-7375021.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIAOLIANG CHEN whose telephone number is (571)272-9079. The examiner can normally be reached 9:00-5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Timothy Dole can be reached on 571-272-2229. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/XIAOLIANG CHEN/Primary Examiner, Art Unit 2848